Citation Nr: 0821355	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-28  070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a dental condition, 
to include as secondary to service-connected diabetes 
mellitus (DM).

2.  Entitlement to service connection for a heart condition, 
to include as secondary to service-connected DM.

3.  Entitlement to service connection for osteoarthritis of 
the right shoulder, to include as secondary to service-
connected DM. 

4.  Entitlement to service connection for osteoarthritis of 
the left shoulder, to include as secondary to service-
connected DM 

5.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine L3-4 and L4-5, to include 
as secondary to service-connected DM.

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected DM.
7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection a left leg injury.

9.  Entitlement to service connection for scars of the face 
and nose.

10.  Entitlement to service connection for bilateral hearing 
loss.

11.  Entitlement to special monthly compensation (SMC) based 
on loss of use.  

12.  Entitlement to an initial rating in excess of 20 percent 
for DM.

13.  Entitlement to an initial (compensable) rating for 
hypertension.  

14. Entitlement to an initial (compensable) rating for 
diabetic neuropathy of the right lower extremity

15. Entitlement to an initial (compensable) rating for 
diabetic neuropathy of the left lower extremity.  

16.  Entitlement to an initial (compensable) rating for 
diabetic neuropathy of the right upper extremity, fingers.

17.  Entitlement to an initial (compensable) rating for 
diabetic neuropathy of the left upper extremity, fingers.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
May 1970.

This appeal to the  Board of Veterans' Appeals (Board) arises 
from rating decisions in May and August 2005.

In May 2005, the RO granted service connection for diabetes 
mellitus, type 2, and for hypertension, assigning initial 20 
and 0 percent ratings, respectively, from August 3, 2004.  
The RO also granted service connection and assigned (from the 
same effective date) an initial rating ,each, for 
manifestations of diabetes mellitus: diabetic neuropathy of 
the right and left lower extremities, and for diabetic 
neuropathy of the right and lower left extremities, x, y for 
assigned initial an intial In that decision, the RO also 
denied the claims set forth, in numbers  2 through 13, on the 
title page.  In April 2006, the veteran filed a notice 
disagreement (NOD) with the initial ratings assigned, as well 
as with the denial of the remaining claims for service 
connecton.  

In August, the  RO, inter alia, denied service connection for 
a dental condition to include as secondary to service-
connected DM.  The veteran filed a NOD in October 2005, and 
the RO issued a statement of the case (SOC) in January 2006.  
The veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in August 2006.

In May 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted additional medical evidence, consisting of a second 
opinion letter from his private physician, and waived initial 
RO consideration of this evidence.  Hence, the Board accepts 
the additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2007).  

The Board's decision on the claim for service connection for 
a dental condition, to include as secondary to service-
connected diabetes mellitus (DM), is set forth below.  The 
claims for the remaining claims set forth on the title page-
for which the veteran has completed the first of two actions 
needed to place these claims in appellate status-are  
addressed in the remand following the order; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
when further action, on his part, is required.

As a final preliminary matter, the Board notes that, y, in 
various written statements submitted by the veteran and by 
his private physician, on his behalf, as well as in testimony 
before the Board, the veteran appears to raise claims for an 
acquired psychiatric disorder, as secondary to service-
connected disabilities, and for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  As these issues have not been 
adjudicated by the RO, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran has submitted evidence that, collectively, 
indicates that his current dental condition may well have 
caused or  aggravated by his service-connected DM; there is 
no contrary medical evidence or opinion on this point.




CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for a dental condition, as 
secondary to service-connected DM, are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159 (2007); 38 C.F.R. § 3.310 (as in 
effect prior to October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the favorable disposition of the veteran's claim for 
secondary service connection for a dental condition,  the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

II.  Analysis

In August 2004, the veteran filed a claim for service 
connection for DM and a dental condition.  The veteran was 
granted service connection for DM, but in the August 2005 
decision on appeal, he was denied service connection for a 
dental condition, to include as secondary to service-
connected DM.  The veteran contends that his dental condition 
was caused or is aggravated by his service-connected DM.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service. 38 C.F.R. 
§ 3.303(d) (2007).

In this case, as noted above, the RO has adjudicated the 
veteran's claim on primary and secondary basis.  However, the 
veteran does not contend that his dental condition is the 
result of in-service injury or disease; rather, he has 
consistently asserted that his dental condition is due to his 
service-connected DM.  Under the regulation in effect at the 
time the veteran filed his claim, service connection may be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (as in effect prior to October 10, 2006).  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The issue is thus whether the veteran's current dental 
condition is medically related to his service-connected DM, 
either on the basis of causation or aggravated.  The medical 
evidence of record shows that the veteran currently has a 
dental condition.  Further, the only medical opinions 
addressing the veteran's dental condition indicate that it is 
as likely as not that the veteran's dental condition is 
caused or aggravated by his service-connected DM.  

In this regard, in August 2006 and November 2007 letters, the 
veteran's private physician, B. Sloan, M.D., noted that for 
more than five years, the veteran has been under his care.  
Dr. Sloan noted that, dDuring the past five years, the 
veteran has been ill from gum infections, tooth loss, and 
diabetes related illness, and that he noticed the veteran's 
dentition and deterioration of his dentition.  He prescribed 
antibiotics for mouth and gum infections.  He furthered that 
the veteran was in occlusional trauma when he first examined 
him and he opined that the veteran's dental problems were 
caused by diabetes and the veteran's increased susceptibility 
to infection because of poor blood sugar control.  Later, in 
November 2007, Dr. Sloan opined  that due to the veteran's 
diabetic condition, his dentition has deteriorated and he has 
only the stump of one tooth remaining.  

The veteran has submitted an article from the American 
Academy of Periodontology regarding a November 1999 study 
finding that poorly controlled type 2 diabetic patients were 
more likely to develop periodontal disease than well-
controlled diabetics.  Poorly controlled diabetics were found 
to have more harmful proteins in their gingival tissue, 
causing destructive inflammation of the gums, interfering 
with the healing response to infection.

The veteran has submitted several statements and provided 
testimony during a May 2008 Board hearing that he probably 
had undiagnosed diabetes for several years, so, despite the 
fact that he was in good dentition most of his adult life, he 
developed a dental condition resulting from his poorly 
controlled service-connected DM.

The Board finds that when the medical evidence is considered 
along with the veteran's assertions and the article he 
submitted, and with resolution of all reasonable doubt in his 
favor, the  record presents a basis for a grant of service 
connection for a dental condition as proximately due to or 
the result his service-connected DM.  The only opinions 
regarding the etiology of the veteran's dental condition are 
from the veteran's private physician, Dr. Sloan, and these 
opinions indicate that the veteran's dental condition is as 
likely the result of service-connected diabetes mellitus.   
Significantly, moreover, these opinions are not contradicted 
by any other medical evidence or opinion.  The Board points 
out that VA adjudicators are not free to ignore or disregard 
the medical conclusions of a VA physician, and are not 
permitted to substitute their own judgment on a medical 
matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Willis v. Derwinski, 1 Vet. App. 66 (1991).  While, in 
indicating that a relationship between the veteran's dental 
condition and his DM is as likely as not, the private 
physician's opinion is less than definitive; however, it has 
been expressed in sufficient terms to warrant the application 
of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2007).  See also 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that service connection for a dental condition, as 
proximately due to or the result of the veteran's service-
connected DM, pursuant to 38 C.F.R. § 3.310, is warranted.


ORDER

Service connection for a dental condition, as secondary to 
service-connected DM, is granted.


REMAND

As indicated in the introduction, above, the claims file 
reflects that the veteran has filed a timely NOD with the 
initial ratings assigned for DM, hypertension, for diabetic 
neuropathy of the right and the left lower extremities, and 
for diabetic neuropathy of the right and left upper 
extremitiesy, fingers; as well as with denial of service 
connection for a heart condition, for osteoarthritis of the 
right and the left shoulders, for DDD of the lumbar spine L3-
4 and L4-5, and for erectile dysfunction (each to include as 
secondary to service-connected DM); for tinnitus, for 
residuals of a left leg injury, for scars of the face and 
nose, for bilateral hearing loss, and for SMC based on loss 
of use.  In addition, the RO granted service connection and 
assigned an initial 20 percent rating for DM, and assigned 
initial noncompensable ratings for hypertension, diabetic 
neuropathy of the right and the left lower extremities, and 
for diabetic neuropathy of the right and left upper 
extremity, fingers.  

Because the veteran has disagreed with the initial ratings 
assigned for the above-noted disabilities, the Board has 
characterized these matters in light of Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

By filing a timely NOD with the denials of service 
connection, and the initial ratings assigne,d for the 
disabilities noted above,  the veteran has initiated 
appellate review on these issues. 38 C.F.R. § 20.302(a) 
(2007).   However, the RO has yet to issue a SOC with respect 
to these claims; the next step in the appellate process.  See 
38 C.F.R. § 19.29 (2007); Manlincon v. West, 12 Vet. App. 
238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  Consequently, these matters must be remanded to the 
RO for the issuance of a SOC. Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

 The RO must furnish to the veteran a SOC 
with the claims for higher initial 
ratings assigned for DM, for 
hypertension, for diabetic neuropathy of 
the right and the left lower extremities, 
and for diabetic neuropathy of the right 
and left upper extremitiesy, fingers; as 
well as the claims for  service 
connection for a heart condition, for 
osteoarthritis of the right and the left 
shoulders, for DDD of the lumbar spine 
L3-4 and L4-5, and for erectile 
dysfunction (each to include as secondary 
to service-connected DM); for tinnitus, 
for residuals of a left leg injury, for 
scars of the face and nose, for bilateral 
hearing loss; and the claim for SMC based 
on loss of use.  The RO should also 
provide to the veteran  a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford him the applicable time period 
for submitting a perfected appeal on 
those issues.

The veteran is hereby reminded that to 
obtain appellate review of any matter not 
currently in appellate status-
specifically, those noted above-a timely 
appeal must be perfected (herein, within 
60 days of the issuance of the SOC.) 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


